  

FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT (this “Amendment”)
dated as of April 9, 2013, among EMPEIRIA ACQUISITION CORP., a Delaware
corporation (“Empeiria”), INTEGRATED DRILLING EQUIPMENT, LLC, a Delaware limited
liability company (“IDE”), and INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”; Empeiria, IDE and
Holdings are collectively the “Borrowers” and each individually is a
“Borrower”), the lenders which are a party hereto (collectively, the “Lenders”
and individually a “Lender”) and ELM PARK CAPITAL MANAGEMENT, LLC, a Delaware
limited liability company (“Elm Park Capital Management”), as agent for Lenders
(Elm Park Capital Management, in such capacity, the “Agent”). Capitalized terms
used but not defined in this Amendment shall have the meanings given them in the
Term Loan and Security Agreement (defined below).

 

RECITALS

 

A.           Borrowers, Agent and the Lenders are parties to that certain Term
Loan and Security Agreement, dated as of December 14, 2012 (as amended,
restated, joined, extended, supplemented or otherwise modified from time to
time, the “Term Loan and Security Agreement”);

 

B.           The following Events of Default have occurred and are continuing:

 

(i) an Event of Default under Section 10.5 of the Term Loan and Security
Agreement as a result of Borrowers’ failure to comply with the Minimum Liquidity
Test set forth in Section 6.5(f) of the Term Loan and Security Agreement for the
two consecutive months ending December 31, 2012 and January 31, 2013 and the two
consecutive months ending January 31, 2013 and February 28, 2013;

 

(ii) an Event of Default under Section 10.5 of the Term Loan and Security
Agreement as a result of IDE not complying with Section 7.12 of the Term Loan
and Security Agreement in connection with the formation of IDE Perforacion
Mexico S DE RL DE CV (“IDE-Mex”), including failing to cause IDE-Mex to join in
the Term Loan and Security Agreement as a Borrower;

 

(iii) an Event of Default under Section 10.5 of the Term Loan and Security
Agreement as a result of Borrowers failure to comply with Sections 4.15(h) and
8.2 of the Term Loan and Security Agreement within the respective time frames
applicable thereto;

 

(iv) an Event of Default under Section 10.5 of the Term Loan and Security
Agreement as a result of IDE making a capital contribution to, and holding
Equity Interests in, IDE-MEX in violation of Section 7.4 of the Term Loan and
Security Agreement; and

 

(v) an Event of Default under Section 10.3 of the Term Loan and Security
Agreement as a result of IDE’s failure to provide a month by month projected
cash flow of Borrowers and their Subsidiaries on a consolidated and
consolidating basis for the fiscal year ending December 31, 2013 that is
required under Section 9.12 of the Term Loan and Security Agreement, and as a
result of Borrowers’ failure to provide the reports regarding Borrowers’
accounts receivable and accounts payable, among other reports that are required
under Section 9.2 of the Term Loan and Security Agreement (the Events of Default
described in clauses (i) through (v), collectively the “Existing Defaults”).

 

C.           As a condition to waiving the Existing Defaults, First Lien Agent
and First Lien Lenders have required, and Borrowers have agreed, that Borrowers
shall engage a third-party business consulting firm acceptable to First Lien
Agent and First Lien Lenders, to review, analyze and advise as to business
operations and financial performance of Borrowers.

 

 

 

 

D.           Borrowers, Agent and Lenders have agreed to amend the Term Loan and
Security Agreement and Other Documents, subject to the terms and conditions of
this Amendment.

 

AGREEMENTS

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

Article I
Amendments to Term loan and security Agreement and Other Documents.

 

1.01         The following definitions contained in Section 1.2 of the Term Loan
and Security Agreement are hereby deleted in their entirety and replaced with
the following:

 

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of the Protective Advances, or (ii) pay over to the Agent, or any Lender any
other amount required to be paid by it hereunder; (b) has notified the Borrowers
or the Agent in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including a particular Default or Event
of Default, if any) to funding a loan under this Agreement cannot be satisfied)
or generally under other agreements in which it commits to extend credit; (c)
has become the subject of an Insolvency Event; or (d) has failed at any time to
comply with the provisions of Section 2.19(b) with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its pro rata
share of such payments due and payable to all of the Lenders.

 

1.02         The following new defined terms are hereby added to Section 1.2
(General Terms) in the appropriate alphabetical order:

 

““Cash Flow Projections” is defined in Section 9.18.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

 

2

 

 

“Compliance Authority” shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) the U.S. Internal Revenue
Service, (f) the U.S. Justice Department, and (g) the U.S. Securities and
Exchange Commission.

 

“Covered Entity” shall mean each Borrower, each Borrower’s Subsidiaries, all
Guarantors, and all pledgers of Collateral.

 

“Excluded Taxes” shall mean, with respect to the Agent, any Lender, Participant,
or any other recipient of any payment to be made by or on account of any
Obligations, (a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise Taxes imposed on it (in lieu of net income Taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender or Participant, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (c) in the case of a Foreign Lender, any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.10(e), except to the extent
that such Foreign Lender or Participant (or its assignor or seller of a
participation, if any) was entitled, at the time of designation of a new lending
office (or assignment or sale of a participation), to receive additional amounts
from any Borrower with respect to such withholding tax pursuant to Section
3.10(a), or (d) any Taxes imposed on any “withholdable payment” payable to such
recipient as a result of the failure of such recipient to satisfy the
requirements set forth in the FATCA after December 31, 2012.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof.

 

“First Amendment” means that certain First Amendment to Term Loan and Security
Agreement dated April 9, 2013, among Borrowers, Lenders, and Agent.

 

“First Amendment Effective Date” shall mean April 9, 2013.

 

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Initial Cash Flow Projections” shall mean, Borrowers’ projected cash sources
and uses for Borrowers on a consolidated bi-weekly basis for the period ending
June 28, 2013, delivered to Agent in connection with the First Amendment.

 

3

 

 

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of the Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clause (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained by any Compliance Authority.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.”

 

1.03         Section 1.2 (General Terms) is hereby amended to delete the defined
term “Payee” in its entirety.

 

4

 

 

1.04         Section 2.23 (Defaulting Lender) of the Term Loan and Security
Agreement is hereby amended and restated in its entirety and replaced with the
following:

 

“2.23         Defaulting Lender.

 

(a)          Notwithstanding anything to the contrary contained herein, in the
event any Lender is a Defaulting Lender, all rights and obligations hereunder of
such Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.23 so long as such Lender is
a Defaulting Lender.

 

(b)          except as otherwise expressly provided for in this Section 2.23,
Protective Advances shall be made pro rata from Lenders which are not Defaulting
Lenders based on their respective Commitment Percentages, and no Commitment
Percentage of any Lender or any pro rata share of any Protective Advance
required to be advanced by any Lender shall be increased as a result of any
Lender being a Defaulting Lender. Amounts received in respect of principal of
any type of Protective Advances shall be applied to reduce such type of
Protective Advances of each Lender (other than any Defaulting Lender) in
accordance with their Commitment Percentages; provided, that, Agent shall not be
obligated to transfer to a Defaulting Lender any payments received by Agent for
the Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to
the sharing of any payments hereunder (including any principal, interest or
fees). Amounts payable to a Defaulting Lender shall instead be paid to or
retained by Agent. Agent may hold and, in its discretion, re-lend to a Borrower
the amount of such payments received or retained by it for the account of such
Defaulting Lender.

 

(c)          A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to have any
portion of the outstanding Term Loan or Protective Advances or a Commitment
Percentage.

 

(d)          Other than as expressly set forth in this Section 2.23, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

1.05         Section 3.7 (Increased Costs) of the Term Loan and Security
Agreement is hereby amended and restated in its entirety and replaced with the
following:

 

“3.7.          Increased Costs. In the event that any Applicable Law or any
Change in Law or compliance by any Lender (for purposes of this Section 3.7, the
term “Lender” shall include Agent or any Lender and any corporation or bank
controlling Agent, any Lender and the office or branch where Agent or any Lender
makes or maintains any Eurodollar Rate Loans) with any request or directive
(whether or not having the force of law) from any central bank or other
financial, monetary or other authority after the date hereof, shall:

 

5

 

 

(a)          subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan, or change the basis of taxation of
payments to Agent or such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.10 and the imposition of, or any
change in the rate of, any Excluded Taxes payable by Agent or such Lender);

 

(b)          impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Agent or any
Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or

 

(c)          impose on Agent, any Lender or the London interbank LIBOR market
any other condition, loss or expense (other than Taxes) affecting this Agreement
or any Other Document or the portion of the Term Loan or any Protective Advance
made by any Lender;

 

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, converting to, continuing, renewing or maintaining its portion
of the Term Loan or any Protective Advances hereunder by an amount that Agent or
such Lender deems to be material or to reduce the amount of any payment (whether
of principal, interest or otherwise) in respect of the Term Loan or any
Protective Advances by an amount that Agent or such Lender deems to be material,
then, in any case the Borrowers shall promptly pay Agent or such Lender, upon
its demand, such additional amount as will compensate Agent or such Lender for
such additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be. Agent or such Lender shall certify the
amount of such additional cost or reduced amount to the Borrowers, and such
certification shall be conclusive absent manifest error.”

 

1.06         Section 3.9 (Capital Adequacy) of the Term Loan and Security
Agreement is hereby amended by deleting the reference in the first sentence
thereof to “or any change therein” and replacing it with a reference to “Change
in Law”.

 

1.07         Section 3.10 (Gross Up for Taxes) of the Term Loan and Security
Agreement is hereby amended and restated in its entirety and replaced with the
following:

 

“3.10 Taxes.

 

(a)          Any and all payments by or on account of any Obligations hereunder
or under any Other Document shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if the Borrowers shall be required by Applicable Law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent, Lender, or Participant, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall timely pay
the full amount deducted to the relevant Governmental Body in accordance with
Applicable Law.

 

6

 

 

(b)          Without limiting the provisions of Section 3.10(a) above, the
Borrowers shall timely pay any Other Taxes to the relevant Governmental Body in
accordance with Applicable Law.

 

(c)          Each Borrower shall indemnify Agent, each Lender, and any
Participant, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Agent, such Lender, or such Participant, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Body. A certificate as
to the amount of such payment or liability delivered to the Borrowers by any
Lender or Participant (with a copy to Agent), or by Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Body, the Borrowers shall deliver
to Agent the original or a certified copy of a receipt issued by such
Governmental Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to Agent.

 

(e)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or under any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any Other
Document shall deliver to the Borrowers (with a copy to Agent), at the time or
times prescribed by Applicable Law and at the time or times reasonably requested
by the Borrowers or Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the submission
of such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations or other Applicable Law. Further, Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender or assignee or participant of a Lender for the amount of
any tax it deducts and withholds in accordance with regulations under § 1441 of
the Code. In addition, any Lender, if requested by the Borrowers or Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrowers or Agent as will enable the Borrowers or Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing, in the event that any Borrower is resident for tax purposes in the
United States of America, any Foreign Lender (or other Lender) shall deliver to
the Borrowers and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender (or other
Lender) becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrowers or the Agent, but only if such Foreign Lender
(or other Lender) is legally entitled to do so), whichever of the following is
applicable: two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

7

 

 

(i)          two (2) duly completed valid originals of IRS Form W-8ECI,

 

(ii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two duly completed valid originals of IRS Form W-8BEN,

 

(iii)        any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or

 

(iv)        To the extent that any Lender is not a Foreign Lender, such Lender
shall submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender.

 

(f)          If a payment made to a Lender, Participant or Agent under any
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Person fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender, Participant, Agent shall deliver to the Agent (in the
case of a Lender or Participant) and the Borrowers (A) a certification signed by
the chief financial officer, principal accounting officer, treasurer or
controller of such Person, and (B) other documentation reasonably requested by
the Agent or any Borrower sufficient for Agent and the Borrowers to comply with
their obligations under FATCA and to determine that such Lender, Participant, or
Agent has complied with such applicable reporting requirements.

 

(g)          If the Agent, a Lender, a Participant determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section, it
shall pay to the Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund); net of all out-of-pocket expenses of the Agent, such
Lender, Participant, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Body with respect to such refund),
provided that the Borrowers, upon the request of the Agent, such Lender,
Participant, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental Body)
to the Agent, such Lender, Participant in the event the Agent, such Lender,
Participant is required to repay such refund to such Governmental Body. This
Section shall not be construed to require the Agent, any Lender or Participant
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrowers or any other Person.”

 

8

 

 

1.08         The Term Loan and Security Agreement is hereby amended to (i)
delete Section 3.11 (Withholding Tax Exemption) of the Term Loan and Security
Agreement in its entirety and (ii) replace each reference to Section 3.11 in the
Term Loan and Security Agreement with a reference to Section 3.10.

 

1.09         Section 4.11 (Insurance) of the Term Loan and Security Agreement is
hereby amended by adding the following sentence at the end of such Section:

 

“Borrowers shall take all actions required under the Flood Laws and/or requested
by Agent to assist in ensuring that each Lender is in compliance with the Flood
Laws applicable to the Collateral, including, but not limited to, providing
Agent with the address and/or GPS coordinates of each structure on any real
property that will be subject to a mortgage in favor of Agent, for the benefit
of the Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.”

 

1.10         Section 5.7(b) (O.S.H.A. and Environmental Compliance) of the Term
Loan and Security Agreement is deleted in its entirety and replaced with the
following:

 

“(b) Each Borrower has been issued all required federal, state and local
licenses, certificates or permits (collectively, “Approvals”) relating to all
applicable Environmental Laws and all such Approvals are current and in full
force and effect.”

 

1.11         Section 5.7 (O.S.H.A. and Environmental Compliance) of the Term
Loan and Security Agreement is hereby amended to add a new clause (d) at the end
of such Section as follows:

 

“(d)           All Real Property owned by any Borrower is insured pursuant to
policies and other bonds which are valid and in full force and effect and which
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of Borrowers in accordance
with prudent business practice in the industry of Borrowers. Borrowers have
taken all actions required under the Flood Laws and/or requested by Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing Agent
with the address and/or GPS coordinates of each structure located upon any Real
Property that will be subject to a Mortgage in favor of Agent, for the benefit
of the Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral.”

 

1.12         Section 7.4 (Investments) of the Term Loan and Security Agreement
is hereby amended by deleting the words “, and (l) Permitted Acquisitions.” and
replacing them with:

 

“, (l) Permitted Acquisitions and (m) investments of the Borrowers in Foreign
Subsidiaries in an aggregate amount not to exceed $100,000 at any time.”

 

1.13         Section 9.3 (Environmental Reports) of the Term Loan and Security
Agreement is hereby amended by deleting the word “President” and replacing it
with “President or Chief Financial Officer”.

 

1.14         The Term Loan and Security Agreement is hereby amended to add the
following Section 9.18 (Weekly Cash Flow Projections) in the appropriate
numerical order:

 

9

 

 

“9.18 Weekly Cash Flow Projections. Commencing on April 17, 2013 and thereafter
by the Wednesday of each week thereafter, Borrowers shall deliver to Agent an
updated set of projections of Borrowers’ consolidated cash sources and uses for
the week when such projections are delivered and for the following twelve weeks,
prepared on a bi-weekly basis in a manner similar to the Initial Cash Flow
Projections and otherwise in form reasonably satisfactory to Agent. (the Initial
Cash Flow Projections, as updated by the updated weekly projections described in
this Section 9.18 that are most recently delivered to Agent, the “Cash Flow
Projections”).”

 

1.15         The Term Loan and Security Agreement is hereby amended to add the
following Section 10.20 (Reportable Compliance Event) in the appropriate
numerical order:

 

“10.20 Reportable Compliance Event.          The occurrence of any Reportable
Compliance Event, or any Borrower’s failure to immediately report a Reportable
Compliance Event in accordance with Section 16.19 hereof.”

 

1.16         The Term Loan and Security Agreement is hereby amended to add the
following Section 16.23 (Money Laundering/International Trade Law Compliance) in
the appropriate numerical order:

 

“16.23 Anti-Money Laundering/International Trade Law Compliance. Each Borrower
represents and warrants to the Agent, as of the date of this Agreement, the date
of the Term Loan and each Protective Advance, the date of any renewal, extension
or modification of this Agreement, and at all times until this Agreement has
been terminated and all Obligations have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the Term Loan and the Protective
Advances will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (c) the funds used to repay the Obligations are not
derived from any activity that violates any Anti-Terrorism Laws; and (d) each
Covered Entity is in compliance with, and no Covered Entity engages in any
dealings or transactions prohibited by any Anti-Terrorism Laws. The Borrowers
covenant and agree that they shall immediately notify the Agent in writing upon
the occurrence of a Reportable Compliance Event.”

 

Article II
effectiveness of amendments

 

2.01         Conditions. This Amendment shall be effective as of the date hereof
once each of the following has been delivered to Agent or performed to Agent’s
satisfaction:

 

(a)          this Amendment executed by Borrowers, Agent and Lenders;

 

(b)          Agent shall have received Borrowers’ projected cash sources and
uses for Borrowers on a consolidated bi-weekly basis for the period ending on
June 28, 2013 (the “Initial Cash Flow Projections”), which shall be in a form
reasonably satisfactory to the Agent;

 

10

 

 

(c)          payment by Borrowers to Agent an amendment and waiver fee pursuant
to the terms of the confidential fee letter dated of even date herewith;

 

(d)          an executed copy of an amendment to the First Lien Loan Agreement
in form and substance satisfactory to Agent and Lenders in all respects, and
which waives Borrowers’ non-compliance with the minimum liquidity test and
certain other covenants set forth in the First Lien Loan Agreement; and

 

(e)          such other documents, instruments and information as Agent may
reasonably request.

 

Article III
WAIVERS, CoNSENT, REPRESENTATIONS AND WARRANTIES

 

3.01         Waiver of Existing Default. Subject to the terms and conditions set
out in this Amendment, and in reliance of the representations and warranties of
Borrowers set forth in Section 3.06 hereof, Agent and Lenders hereby (a) waive
any violation of, or noncompliance with, any provision of Term Loan and Security
Agreement or any Other Documents caused solely by the Existing Defaults, and
(b) agree not to exercise any of their rights available under the Term Loan and
Security Agreement or the Other Documents solely as a result of any such
violation or noncompliance described in clause (a) of this Section 3.01. Except
as set forth in the first sentence of this Section 3.01, Borrowers hereby agree
that (i) such waiver does not constitute a waiver of any present or future
violation of or noncompliance with any provision of the Term Loan and Security
Agreement or Other Documents or a waiver of Agent’s or Lenders’ rights to insist
upon strict compliance with each term, covenant, condition, and provision of the
Term Loan and Security Agreement or any Other Documents executed from time to
time in connection therewith, or (ii) prejudice any right or remedy Agent or
Lenders may now have (after giving effect to the foregoing waiver) or may have
in the future under or in connection with the Term Loan and Security Agreement
or any Other Documents. Except as set forth in the first sentence of this
Section 3.01, Agent and Lenders hereby reserve all rights granted under the Term
Loan and Security Agreement, this Amendment, and any other contract or
instrument among Borrowers, Lenders and Agent.

 

3.02         Consent to Merger/Name Change. Empeiria desires to form Integrated
Drilling Equipment Holdings Corp., a Delaware corporation (“Merger Sub”), and
merge therewith, with Empeiria being the surviving corporation of such merger
and adopting the name Integrated Drilling Equipment Holdings Corp. going forward
(the “Proposed Name Change”). Empeiria represents, warrants and covenants that
Merger Sub will have no material business, operations, assets, or liabilities at
any time prior to the merger with Empeiria. Agent and Lenders hereby consent to
the Proposed Name Change. Agent and Lenders waive the 30 days prior written
notice of the Proposed Name Change from Empeiria to Agent and Lenders set forth
in Section 7.15(b) of the Term Loan and Security Agreement. Furthermore, so long
as (a) the Proposed Name Change occurs on or prior to April 10, 2013, and (b)
Merger Sub has no material business, operations, assets, or liabilities at any
time prior to the merger with Empeiria, Agent and Lenders waive compliance by
the Borrowers with Sections 7.1, 7.4, 7.12, 7.15 and 7.23 in connection with the
formation of Merger Sub and the merger and agree that Merger Sub is not required
to become a Guarantor or co-borrower under the Term Loan and Security Agreement
prior to the Proposed Name Change.

 

3.03         February 2013 Financial Statements. Agent and Lenders agree that
the date by which Borrowers are required to provide their monthly financial
statements for February 2013, per Section 9.9 of the Term Loan and Security
Agreement, is extended to April 15, 2013.

 

11

 

 

3.04         Control Agreement. Agent and Lenders agree that the date by which
Borrowers are required to provide a Blocked Account Control Agreement for each
Blocked Accounts, per Section 4.15(h) of the Term Loan and Security Agreement,
is extended to April 30, 2013.

 

3.05         Insurance Deliverables. Agent and Lenders agree that the date by
which Borrowers are required to provide copies of Borrowers’ casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as loss payee, and certified copies of
Borrowers’ liability insurance policies, together with endorsements naming Agent
as a co-insured, per Section 8.2 of the Term Loan and Security Agreement, is
extended to April 30, 2013.

 

3.06         Consent to Amendment. Agent and Lenders hereby consent to the
execution and delivery of the amendment to the First Lien Loan Agreement in the
form provided to Agent on or before the date hereof.

 

3.07         Scope of Agreement; RELEASE. Except as specifically amended and/or
waived by this Amendment, the Term Loan and Security Agreement and Other
Documents are unchanged and continue in full force and effect and are valid,
binding and enforceable against Borrowers in accordance with their respective
terms. Borrowers hereby acknowledge as of the date hereof that they have no
knowledge of any defense, counterclaim, offset, cross complaint, claim or demand
of any kind or nature whatsoever that can be asserted by them against Agent or
any Lender or to reduce or eliminate all or any part of their liability to repay
any advances or extensions of credit from Lenders to Borrowers under the Term
Loan and Security Agreement, as amended hereby, or the other documents or to
seek affirmative relief or damages of any kind or nature from Lenders or Agent.
Notwithstanding the foregoing, each Borrower hereby releases and disclaims
forever any defenses, counterclaims, offsets, cross complaints, claims or
demands of any kind or nature, known or unknown, whatsoever in each case
existing as of the date hereof, or which may hereafter accrue solely to the
extent regarding any actions or facts occurring prior to the date hereof,
against Agent or any Lender and their respective directors, officers,
affiliates, attorneys, employees and agents.

 

3.08         Representations and Warranties. Borrowers jointly and severally
represent and warrant to Agent and Lenders that (a) they possess all requisite
company or corporate power and authority to execute, deliver and comply with the
terms of this Amendment, (b) this Amendment has been duly authorized and
approved by all requisite company or corporate action on the part of each
Borrower, (c) no other consent of any individual or entity (other than Agent and
Lenders and the First Lien Agent and First Lien Lenders to the extent required
by Section 2.01(d)) is required for this Amendment to be effective, (d) the
execution and delivery of this Amendment does not violate the organizational
documents of any Borrower, (e) the representations and warranties in the Term
Loan and Security Agreement and each Other Document to which each Borrower is a
party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date or to
the extent such representations and warranties relate to the Existing Defaults),
(f) each Borrower is in compliance with all covenants and agreements, other than
with respect to the Existing Defaults, contained in the Term Loan and Security
Agreement and each Other Document to which it is a party, and (g) no Default or
Event of Default (other than the Existing Defaults) has occurred and is
continuing. The representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment. No investigation by Agent
or Lenders is required for Agent or Lenders to rely on the representations and
warranties in this Amendment.

 

12

 

 

Article IV

 

COVENANTS

 

4.01         Financing Updates. On and after the date hereof, representatives of
management for the Borrowers shall provide updates on a weekly basis to Agent,
either by email or by conference calls, regarding the status of Borrowers’
efforts to consummate a Financing, which updates shall include such information
as Agent shall reasonably request with respect thereto.

 

4.02         Consultant. By not later than two weeks following the date hereof
(and in any event by no later than April 30, 2013), Borrowers shall engage a
third-party business consulting firm reasonably acceptable to First Lien Agent
(the “Consultant”) to consult, review, analyze and advise as to the ongoing
business operations, contracts, and financial performance of Borrowers.
Borrowers shall require the Consultant (i) to remain engaged by Borrowers at all
times following the date hereof (unless replaced with another Consultant that is
acceptable to First Lien Agent), (ii) to provide First Lien Agent with copies of
the written reports, data and recommendations with respect to the Borrowers and
to disclose information regarding the Borrower’s business as First Lien Agent
may request, and (iii) to fully cooperate with and to promptly respond to
inquiries or requests from First Lien Agent.

 

Article V
Miscellaneous.

 

5.01         No Waiver; Effect of Amendments; etc.. Except as expressly set
forth herein, this Amendment does not constitute (i) a waiver of, or a consent
to, (A) any provision of any Term Loan and Security Agreement or any Other
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Term Loan and
Security Agreement or Other Documents, or (ii) a waiver of Agent’s or Lenders’
right to insist upon future compliance with each term, covenant, condition and
provision of the Term Loan and Security Agreement or Other Documents. This
Amendment shall constitute an Other Document under the Term Loan and Security
Agreement and any failure by any Borrower to comply with any of the provisions
of this Amendment when due shall constitute an immediate Event of Default under
the Term Loan and Security Agreement. Upon and after the effectiveness of this
Amendment, each reference in the Term Loan and Security Agreement to “this
Agreement”, “hereunder”, “herein”, “hereof” or words of like import referring to
the Term Loan and Security Agreement, and each reference in the other Documents
to “the Loan Agreement”, “thereunder”, “therein”, “thereof” or words of like
import referring to the Term Loan and Security Agreement, shall mean and be a
reference to the Term Loan and Security Agreement as modified and amended
hereby.

 

5.02         Form. Each agreement, document, instrument or other writing to be
furnished to Agent under any provision of this Amendment (other than the Cash
Flow Projections) must be in form and substance satisfactory to Agent.

 

5.03         Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Term Loan and Security Agreement, or the Other Documents.

 

5.04         Costs, Expenses and Attorneys’ Fees. Borrowers jointly and
severally agree to pay or reimburse Agent and Lenders on demand for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, and execution of this Amendment and other documents
executed in connection therewith, including, without limitation, the reasonable
fees and disbursements of Agent and Lenders’ counsel.

 

13

 

 

5.05         Reaffirmation of Obligations. Each Borrower hereby reaffirms its
obligations under each Loan Document to which it is a party. Each Borrower
hereby further ratifies and reaffirms the validity and enforceability of all of
the liens and security interests heretofore granted, pursuant to and in
connection with the Term Loan and Security Agreement or any other Document, to
Agent, as collateral security for the Obligations, and acknowledges that all of
such Liens and security interests, and all Collateral heretofore pledged as
security for such Obligations, continue to be and remain collateral for such
Obligations as of the date hereof. Each Borrower hereby acknowledges, confirms
and agrees that as of the close of business on April 8, 2013, the Borrowers were
indebted to the Lenders for the Term Loan in an aggregate outstanding principal
balance of $19,970,091.67, plus accrued and unpaid interest in the amount of
$62,129.17, plus accrued and unpaid costs and expense owing under the Documents.
All such Obligations owing by the Borrowers are unconditionally owing by the
Borrowers to Agent and the Lenders, without offset, defense, withholding,
counterclaim or deduction of any kind, nature or description whatsoever and
shall be payable in accordance with the terms of the Term Loan and Security
Agreement and the other Documents.

 

5.06         Ratification. Each Borrower hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Term Loan and Security
Agreement and the other Documents to which it is a party effective as of the
date hereof and as amended hereby.

 

5.07         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors,
assigns, heirs and legal representatives, as applicable.

 

5.08         Multiple Counterparts. This Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile,
portable document format (PDF), and other electronic means. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on
Borrowers, Agent and Lenders.

 

5.09         Governing Law; Venue; Etc.. This Amendment must be construed, and
its performance enforced, under the laws of the State of New York applied to
contracts to be performed wholly within the State of New York. Any judicial
proceeding brought by or against any Borrower with respect to this Amendment may
be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Amendment, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Amendment. Each Borrower hereby waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower hereby waives the right to remove any judicial proceeding brought
against such Borrower in any state court to any federal court. Any judicial
proceeding by any Borrower against Agent or any Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the County of New York, State of New York.

 

5.10         Entirety. This Amendment, the Term Loan and Security Agreement and
the Other Documents (as amended hereby) represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements by the Parties. There are no unwritten oral
agreements among the Parties.

 

14

 

 

[Signatures are on the following pages.]

 

15

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first written above.

 

  INTEGRATED DRILLING EQUIPMENT, LLC   as Borrowing Agent and as a Borrower    
  By: /s/ N. Michael Dion   Name: N. Michael Dion   Title: CFO       INTEGRATED
DRILLING EQUIPMENT COMPANY HOLDINGS, LLC   as a Borrower       By: /s/ N.
Michael Dion   Name: N. Michael Dion   Title: CFO       EMPEIRIA ACQUISITION
CORP.   as a Borrower       By: /s/ N. Michael Dion   Name: N. Michael Dion  
Title: CFO

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]

 

 

 

 

  ELM PARK CAPITAL MANAGEMENT, LLC   as Agent       By:   /s/ Mark Schachter  
Name: Mark Schachter   Title: Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]

 

 

 

 

  ELM PARK CREDIT OPPORTUNITIES FUND, L.P.   as a Lender       By:   /s/ Mark
Schachter   Name: Mark Schachter   Title: Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]

 

 

 

 

  ELM PARK CREDIT OPPORTUNITIES FUND (CANADA), L.P.   as a Lender       By: /s/
Charles Winograd   Name: Charles Winograd   Title: Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]

 

 

 